    
Exhibit 10.1(n)
Confidential



MYLAN N.V.
2003 LONG-TERM INCENTIVE PLAN
NOTICE OF AWARD OF RESTRICTED STOCK UNITS
-  PERFORMANCE-BASED GRANT -
[ _________ ] (the “Participant”) has been granted, effective as of the grant
date of [ _________ ] (the “Grant Date”), an award of restricted stock units
(the “Award”) payable in ordinary shares (the “Shares”) of Mylan N.V. (the
“Company”) pursuant to the Company’s 2003 Long-Term Incentive Plan, as amended
to date (the “Plan”).  The Award is subject to the terms and conditions set
forth below and in the Plan, which is a part of this Notice.  To the extent that
there is a conflict between the terms of the Plan and this Notice, the terms of
the Plan shall govern.  This Notice shall supersede any prior Notice of Award of
Restricted Stock Units – Performance-Based Grant pertaining to the Award granted
herein, and acceptance of the terms of this Notice shall serve to revoke any
prior acceptance of such Award.
1.    Target Number of Restricted Stock Units:  [ _________ ] (“Target RSUs”).
2.    Vesting and Forfeiture:  The Award shall represent the right to receive,
[on _________ ] (the “Vesting Date”), a number of Shares equal to a multiple of
the Target RSUs (as set forth above), as determined in accordance with Exhibit
A.  [[ ________ (__%)] of the Award shall be eligible to be earned based on [
_________ ] (the “[ _________ ] Stock Award”) and [ ________ (__%)] of the Award
shall be eligible to be earned based on [ _________ ] (the “[ _________ ] Stock
Award”), in each case, as described on Exhibit A and, except as provided in
Section 7.03 of the Plan or otherwise provided herein, provided that the
Participant is employed by the Company through the Vesting Date.  Any portion of
the Award that could have been earned in accordance with the provisions of
Exhibit A that is not earned as of the Vesting Date shall be immediately
forfeited on the Vesting Date.
3.    Forfeiture:  Subject to Section 7.03 of the Plan, if the Participant’s
employment with the Company or any of its subsidiaries terminates for any reason
prior to the Vesting Date, the Award shall be forfeited to the Company, and all
rights of the Participant with respect to such Award shall terminate
immediately.
4.    Change in Control:  Notwithstanding anything to the contrary in the Plan
or in this Notice, in the event of a Change in Control (as defined in the Plan),
any unvested Awards granted pursuant to this Notice shall vest as follows:
a)    With respect to each unvested Award that is assumed or substituted in
connection with a Change in Control, in the event of a termination of the
Participant’s employment or service during the 24-month period following such
Change in Control (i) without Cause or (ii) by the Participant for Good Reason,
such Award shall become fully vested and exercisable as of such termination of
employment and any performance conditions imposed with respect to Awards shall
be deemed to be achieved at target performance levels.  “Cause” and “Good
Reason” shall have the meanings assigned to such terms in the Mylan Inc.
Severance Plan (or any successor plan), unless the



--------------------------------------------------------------------------------



Participant is entitled to severance benefits under a Transition and Succession
Agreement or an Employment Agreement, in which case the definitions in such
agreement, if any, shall apply.
b)    For purposes of this Section 4, an Award shall be considered assumed or
substituted for if, following the Change in Control, the Award remains subject
to the same terms and conditions that were applicable to the Award immediately
prior to the Change in Control (including vesting conditions) except as set
forth in this Section 4 and except that the Award instead confers the right to
receive publicly traded equity securities of the acquiring entity or the
ultimate parent company which results from the Change in Control.
c)    With respect to each unvested Award that is not assumed or substituted in
connection with a Change in Control, immediately upon the occurrence of the
Change in Control, such Award shall become fully vested and exercisable and any
performance conditions imposed with respect to Awards shall be deemed to be
achieved at target performance levels.
d)    Notwithstanding any other provision of the Plan, in the event of a Change
in Control, the Compensation Committee of the Mylan N.V. Board of Directors (the
“Committee”) may, in its discretion, except as would otherwise result in adverse
tax consequences under Code Section 409A, provide that each Award shall,
immediately upon the occurrence of a Change in Control, be cancelled in exchange
for a payment in cash or securities in an amount equal to (i) the excess of the
consideration paid per Share in the Change in Control over the purchase price
(if any) per Share subject to the Award multiplied by (ii) the number of Shares
then outstanding under the Award.
e)    Notwithstanding the foregoing, for each Award that constitutes deferred
compensation under Section 409A of the Code, a Change in Control shall be deemed
to have occurred under the Plan with respect to such Award only if a change in
the ownership or effective control of the Company or a change in ownership of a
substantial portion of the assets of the Company shall also be deemed to have
occurred under Section 409A of the Code.
5. Employee Data Privacy:  The Optionee hereby explicitly and unambiguously
consent to the collection, use and transfer, in electronic or other form, of
your personal data as described in this document by and among, as applicable,
the Company, its Affiliates and its Subsidiaries (“the Company Group”) for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.  The Optionee also:

          a)  understands that the Company Group holds certain personal
information about him or her, including, but not limited to, the Optionee’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any Option
Shares of stock or directorships held in the Company, details of all Restricted
Stock Units or any other entitlement to Option Shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in your favor, for



--------------------------------------------------------------------------------



the purpose of implementing, administering and managing the Plan (“Data”);

          b)  understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
the Optionee’s country;

          c)  that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting your local human resources
representative;

          d)  authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom the Optionee may elect to deposit any Option Shares
acquired;

          e)  understands that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan;

          f)  understands that the Optionee may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative; and

          g)  understands that refusing or withdrawing consent may affect his or
her ability to participate in the Plan. For more information on the consequences
of your refusal to consent or withdrawal of consent, the Optionee may contact
his or her local human resources representative.
6.    Limitation Of Liability:  The Participant agrees that any liability of the
officers, the Committee, and the Board of Directors of the Corporation to the
Participant under this Notice shall be limited to those actions or failure to
take actions which constitute self-dealing, willful misconduct or recklessness.
7.     Dutch Payment Obligation:  Upon the issuance of Shares, the Participant
shall be obligated under Dutch law to pay to the Company the nominal value of
EUR 0.01 per Share (the “Dutch Payment Obligation”).  The Company hereby grants
the Participant the right to receive an equivalent payment from the Company and
shall set-off the Dutch Payment Obligation against the right to such payment
(resulting in a net payment of zero (0)).  The Participant’s right to a payment
from the Company cannot be used for any purpose other than as described above
and cannot be assigned, transferred, pledged or sold.
8.    Governing Law: The terms and conditions of this Notice shall be governed
by and construed in accordance with the laws of the Commonwealth of
Pennsylvania.

